OFFICE   OF THE ATTORNEY GENERAL        OF TEXAS
                                  AUSTIN




 i!onOriibla    Ga02@   H.   Sheppard
 Comptroller of Sublie         Aocotmts
 Aulrtln, Taxa
 Dear Sir:




              Your rrqusat ice 0                     a8 baan conaldsred
.~ oarefully  by this dspartmqit                     tionr with r4r4r-
   41100 to the Ccmrtltutionel   ALL                nd bg Sonats Joint
                                                    opted by eloatlon
                                                    @ado aa iollowa:




                                          ah or aomponontpert
                                           For44 R484rv4,     or
                                          rvior   or th4   Dnit4a




      j ane yosr efter the oloss of tha rcalandar mar
      / in which said wer is termlnat4d.
knarabls         George H. .;,heppsrd,


                “Movldod,   ha*cntr , that the forrgotie:   provl-
         slone of this ssotlon do not oonf er the rl&ht to
         vote u m sny qrson wno .ls 4 mpmber of the regular
         aetsbl x shment of the ?blfra states f~rmf, ~-invy, or
         %irins   Corps ; end provided further,   tbst ~11 persons
         lo the armed iorass oi thb tbitod      Ststes,   or the OOCI-
         ponsnt branched thsrsof not members of th4 regular
         establishment            OS the dtad           Stetee    Army Rnvy
         Zarlne Corps,   are horebg dealsred not tg be dh?
         pu4llflad   from voting by reason of any provlaion
         of sub-seotlon   ‘Flit&* of Section 1, of this Axtlole.”
         (Enphsala ours)
    ~-
                 Tour f lv st gusstlan            lat
                 “1.        I4 this  aaandment in dfaot now, or ir
         It moemarl             for the Lsglrlatursto prss en -On-
         abUng        Aot5’*

               Artlolr XVII, Saotlan 1 of the Conatltubion,    with
r4qmOt       to UN! mode 4f amondlng th4 UanstltutiOn,   pravld44
that:
                 -.     .   .   It 6ha3.l   be tbr      duCy Of the 64VQra).
         returning          offlo4rs      of 8ald    rloatlaa, to open 8
         poll    for,       nnd   m&4   roturns      to   thr    Soorrtary   ot
         staa,   of the number of lo@1 tot48 oart at aa
         4b0tm     rm and againat 6aia Om4~dmat     t and ii
         mere thou one be proparra, then   th4 numbcx of
         votes oast for rind, against la4h o? tbam; snd if
         lt shall appear fran sald return,   that a maJorltJ
         or ths vat48 cast hats bern oast ln favor of nay
         amandmnt,   the said 4m4ndment 40 norlving     a
         majority af the votes cast shall beooar a part
         af the Gnnetltutlon, and proolsmstlon                       shell   be
         mds  by the Govarnor therco?.*
           Tbfs emendslent booam a part a? the Constitution
upon the asoertslnment    that it ha,d raoelved a majortty of th4
vottisaaaet fit tha olaoti05.    ‘::ilaon v. State 15 Tvsr. Ct. kpp.
Sep. 150; Tarss ‘iater t asa CO. V. City o? &burns,        21 E. ‘7’.
393.
            :,Iothing is now required of the LeglslOtUre to et-
feotuat.4 the dlotates     of this amendment. It 18 not a more
daalaratlon     of polloy expressed ln broad tdras, but is au
sot oaqlata      in rind Of Ltrs4lf. Ytatctd 4riOthaP WWS tM.s
amanbnt      is selr-enaotfng.
                      %ur     aaoc%?n,d
                                     curscion it38
                   "2. IS t!As amndmcnt IS ins afieot,                   should    the
             Tax IBS~BSOI!sod Collaotor upOn rsqurat                 iasur   e    tarn-
             Forary 4Zo3ptian.7"
              ‘Ci?;Lsquestian mat b* anaworut in th4 n4&atlvo.
The atatuhs       rslsting   tie the leauan44 oi lxauptioa Orrtifiioatoa
(irl;loloa    2968 errd m68a, R. 8. 1925) apply only to Umao~por-
SMS    who  are   oxeapt   bf Ir* from chr lrq!?#& ar w;;Ed
thlr         asendarnt        dooa not 4xOzqt a3pt4          ?4m MO
poll  tsr I4vlsd by ot&r sootion or the Conat& u on and by
th4 atatutea ln4ated im.ptuauano4 thoro&.  'Dir amudmnt
grovldoa aaly thst the
to I?+39a poll tex a? to
al&t   h4v4 bean 4a444a4
$0 thslx rldlt? to vote
naurd poraona dll   have the rlgkt to vat 4 togaral~aa                            of whether
or     not          th8y km     paid a poll    tax   4a4 rh88h4r 4r 3Ot th4t hold
a r404lpt fo   the parmnt  of w  poll tu whlah lma boon
aaa4884a qalnat   tihcm. ah 0th  3i02a8, this maitt48t  oxrapt
nuoh gerrcm8 ircm the p~o~iaion8 of 34Otloa 2 Ot fit1014 VI ai
tha Cmatltiutlan               @alah raqulro
             “that 411y vatrrwha 14 aubj46t to p4y 4 pell tax
             rmaor the laws of tbr Stot4 as Tata ahall h4vo
             paid aald tax bafara oif4rln$ to v4t4 ab an
             daotlm   in thlr Stats and h4liI4 r84algC aIlo
                                                          dng
             that said poll tax ms paid barer8 the first  day
             of February next premding such 4186tldo*,
end rma t&r pr~vlalcma of .&tialo fO&                          R.   8.   19ZSr that
                   *Xo aitlaan ahall be pmmltttd to vota, ualraa
             he, first prsleanta to the dud@ of 414ation his poll
             tax reoclpt or oertlfloats   of u4r?rptloa iwudl to
             hipl befcsc tbe iin~t d4j of F&z%mxy of the fear In
             whi4h ho ofP4rs to rots,  ex84pt as othexwl6e p8r-
             rAtted in thl4 title,  ~1444 the am4 haa bwn last
             or mialald,  or loit at horn, in orhloh 4v4nt h4 ahall
             wake     sn affiaavit    of th0t    iact     . . .*     ~~
                                                            Yoara vary truly
                                                        ATTOt?lfXYGEhW?ALOF 'l'ZUi2


                                     { i
                                                                                               COMMITTEIS
             AL%:ddt                                                         St6nidarAt